Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 07/03/2019 is acknowledged.  Claims 1-15 are pending.  Claims 1-4 are withdrawn from consideration.  Claims 5-15 are under examination.

Election/Restrictions 
Applicant’s election of Group 2 in the reply filed on 05/25/2021 is acknowledged.  Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/25/2021.  Claims 5-15 of group 2 were elected in the reply filed on 05/25/2021.   
Applicant’s election with traverse of Group 2 claims 5-15 in the reply filed on 05/25/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.
In response to Applicant’s argument, search burden is not a factor in a 371 application.  Therefore, the restriction is deemed proper and made final.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections 
Claims 8 and 12 are objected to for the following informalities:
Claim 8 and 12 are objected to as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitsaktsis, et al. "Bitsaktsis" (Infection and Immunity, 2011, 80(3): 1166-1189).
The claims are directed to a method of enhancing immunogenicity of an antigen, comprising conjugating the antigen with an antagonist of an Fc gamma receptor to form an antigen fusion protein.
Regarding claims 5, Bitsaktsis discloses a pharmaceutical composition and methods of use (pg 1169, col 1, "mice were immunized i.n. with 20 mkL of PBS, 5 mkg or 25 mkg of anti-hFc.gamma.RI-PspA") comprising an antigen fusion protein comprising an antigen and an antagonist of an Fc gamma receptor (Abstract, "humanized single-chain antibody component in which the variable domain binds to hFc.gamma.RI [anti-hFc.gamma.RI (H22)] was linked in a fusion protein with the pneumococcal surface protein A (PspA). PspA is known to elicit protection against pneumococcal sepsis, carriage, and pneumonia in mouse models when administered with adjuvants. Anti-hFc-RIPspA... was used to intranasally immunize wild-type (WT) and hFc.gamma.RI transgenic (Tg) mice in the absence of adjuvant").
Regarding claim 9, Bitsaktsis discloses a method of enhancing an immune response to an antigen in a subject (Abstract, "when PspA was targeted to hFc#RI as the anti-hFc#RI-PspA fusion, enhanced protection against lethal S. pneumoniae challenge was observed in the hFc.gamma.RI Tg mice compared to mice given nontargeted rPspA alone. Immune sera from the anti-hFc#RI-PspA-immunized Tg mice showed enhanced complement C3 deposition on bacterial surfaces, and protection was 
Regarding claim 13, Bitsaktsis discloses that the immune response comprises an increase in CD4 + T cells (pg 1177, col 2, "our antibody and cytokine data indicate the generation of a mixed Th1/Th2 like response, highlighting a potential role for enhanced CD4+ T lymphocyte responses in protection (Fig. 5)").
Regarding claim 14, Bitsaktsis discloses that the immune response comprises secretion of interleukin-2 (pg 1168, Fig 1 and its legend, "(I) PspA presentation by PEC/M from Tg mice cultured with a PspA-specific mouse (C57BL76) T cell line (B6D2) and rPspA or anti-hFc.gamma.RI-PspA. After 30 h of incubation at 37C, supernatants were collected, and the levels of IL-2 were measured by CBA; pg 1170, col 1, Increased production of IL-2 by PspA-specific B6D2 cells was observed in response to increased concentrations of anti-hFc#RIPspA compared to nontargeted rPspA in the presence of Tg PEC/M (Fig. II)").
Regarding claim 15, Bitsaktsis discloses that the immune response comprises production of an antigen-specific immunoglobulin G antibody (pg 1177, col 2, "Protection also correlates with increased levels of S. pneumoniae-specific IgG and IgA (Fig. 4 and 6) as well as increased T cell cytokine responses in Tg mice immunized with the hFc#Rltargeted PspA (Fig. 5E). Importantly, while IgG mediates opsonophagocytosis of S. pneumoniae by phagocytic cells (2)").
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bitsaktsis, et al. "Bitsaktsis" (Infection and Immunity, 2011, 80(3): 1166-1189) in view of Stemerding et al. “Stemerding” (J Immunol, 2013, 191(1):353-362).  The teachings of Bitsaktsis are outlined above and incorporated herein. 
Regarding claims 6-7 and 10-11, Bitsaktsis discloses a method of enhancing immunogenicity of an antigen, comprising conjugating the antigen with an antagonist of an Fc gamma receptor to form an antigen fusion protein but does not teach the antagonist is formyl peptide receptor-like 1 inhibitory protein (FLIPr).
Stemerding, however, discloses “S. aureus FLIPr inhibited FcƔR-mediated effector functions, including opsonophagocytosis and subsequent intracellular killing of S. aureus by neutrophils and Ab-dependent cellular cytotoxicity of tumor cells by both neutrophils and NK cells. In vivo, treatment of mice with FLIPr-like prevented the development of an immune complex–mediated FcƔR-dependent Arthus reaction. This study reveals a novel immune-escape function for S. aureus–secreted proteins that may 
It would have been obvious to one of ordinary skill in the art to generate a method of enhancing immunogenicity of an antigen comprising conjugating an antigen with an antagonist of an Fc gamma receptor as disclosed by Bitsaktsis whereby the antagonist is FLIPr as disclosed by Stemerding.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that Stemerding teaches that “FLIPr inhibited FcƔR-mediated effector functions, including opsonophagocytosis and subsequent intracellular killing of S. aureus by neutrophils and Ab-dependent cellular cytotoxicity of tumor cells by both neutrophils and NK cells. In vivo, treatment of mice with FLIPr-like prevented the development of an immune complex–mediated FcƔR-dependent Arthus reaction. This study reveals a novel immune-escape function for S. aureus–secreted proteins that may lead to the development of new therapeutic agents in FcƔR-mediated diseases” (see Abstract) and its pathogenic role in viral infections such as influenza virus for the development of new therapeutic agents in FcƔR-mediated diseases.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648